DETAILED ACTION
Remarks
Applicant’s amendment and response dated 6/29/2022 has been provided in response to the 3/31/2022 Office Action which rejected claims 1-8, wherein claims 1, 3, 6, and 7 have been amended and new claims 9-13 have been added. Thus, claims 1-13 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claim 1 that “While Cardamore describes a software update configuration 116 that may be used to determine which of the one or more software updates files 120 may be applied to each of the one or more devices, Cardamore is silent with respect to generating specification data for a plurality of target devices as one file and generating one distribution package including the update data and the file, as recited by claim 1,” (see page 13 of Applicant’s arguments), the examiner respectfully disagrees.

Cardamore discloses that “The device update controller 104 may create and distribute a software update destined to be applied to one or more of the devices 106. The distributed software update may include a software update configuration 116 and software update files (120A and 120B) that may be communicated to the service delivery platform 102” (see e.g. [0023]. Cardamore also discloses that “The software update manager 114 may be triggered to perform the distributed software update when the device update controller 104 communicates the software update configuration 116 and the associated software update files 120. The software update manager 114 may determine a candidate device list 124, that includes devices 106 and/or computing components 108 targeted to receive the software update, utilizing the software update configuration 116 and version information contained in the one or more device states 110. The software update manager 114 may examine each of the relevant device states 110 as specified in the software update configuration 116 one by one (e.g. individually). The software update configuration 116 may specify that the distributed software update may be applied, for example, to devices of type A 106A. In this example, the software update manager 114 may examine the states 110A of each of the one or more devices of type A 106A one by one to determine which particular devices of the devices of type A 106A should be targeted to receive the software update” (see e.g. [0026]). As such, Cardamore teaches the limitation as claimed.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12, line 3, “the program update” lacks proper antecedent basis.
Claim 13, line 4, “the non-volatile memory” lacks proper antecedent basis. Please note that “a non-volatile memory” included in “the plurality of electronic control units” is recited prior to line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US Patent Application Publication 2018/0095745 A1) in view of Cardamore (US Patent Application Publication  2015/0193223 A1), Kim et al. (US Patent Application Publication 2017/0060567 A1) and Kiyama et al. (US Patent Application Publication 2018/0074811 A1, art already of record, see IDS filed 2/16/2021 item listed AC). 
As to claim 1, Mine teaches a center device (e.g. OTA center 10) that manages data to be written into a plurality of electronic control units mounted on a vehicle (see e.g. [0037] - The computer system 10 may also be configured as a server system, and comprises a processor, or a CPU 12 as a controller, a terminal; that is, a memory 14 (non-temporary recording medium) for storing control programs and control data to be used for executing the update processing of software of ECUs as the update-target, and a storage apparatus 16 for storing various data and databases; The processor 12 realizes a plurality of modules by executing the control programs, and thereby enables the update of software in the terminals; The computer system may also be referred to as a server system or a data center), comprising:
 an update data storage unit (update information 100, see e.g. Fig 3A and associated text) storing update data for a target device being a target of data update among the plurality of electronic control units (see e.g. [0039] - The update information 100 is management information for managing the update of software. An example of the update information is depicted in FIG. 3A. The update information 100 includes an update ID (100A), a target vehicle model (100B), an update file ID (100C), pre-update version information (100D), post-update version information (100E), and a content of the updating software: text sentence (100F).; 
a vehicle information storage unit (e.g. vehicle DB 116) storing, together with type of the vehicle, vehicle related information related to device identification of each of the electronic control units and identification of data stored in each of the electronic control units (see e.g. [0050] - The computer system 10 additionally comprises a vehicle DB 116 (FIG. 2) which records information regarding the update-target (vehicle). Next, the vehicle DB 116 is an information table of vehicles; This table includes, for each vehicle ID, a vehicle model, an ECU ID, version of software for operating the ECU, a test vehicle flag (1: test vehicle, 0: general vehicle), vehicle location information, a vehicle status flag (1: undergoing maintenance, 2: testable, 3: currently being tested), and drive data and [0051] - The drive data includes the drive modes of the vehicle such as "braking frequency" and "highway usage frequency". The computer system 10 (for example, the module 126) sets the vehicle ID, the vehicle model, the ECU ID, and the test vehicle flag upon registering the vehicle in the vehicle database 116),
a device related information storage unit (e.g. package database 114) storing update data related information related to an attribute of the target device and the update data (e.g. test log information, see Fig. 8 and associated text, e.g. [0048] - the software package ID (114A) is associated with the target ECU ID (114B) and the test log ID 114C; The computer system (test result extraction module 126 described later) identifies the test log ID and generates a test log information table (FIG. 9) each time it receives information of the test result from the test vehicle, and determines the test result (114D) and records it in the link table (FIG. 8). The terms "start", "brake", "acceleration", and "steering" in FIG. 8 are examples of test items. "1" indicates that the updating software operated normally in the test vehicle, and "-" indicates that the test was not performed. Note that, when the updating software did not operate normally in the test vehicle, "0" is recorded in the link table),
information indicating rewrite environment related to the data update of the target device (see e.g. Fig 3B and associated text, e.g. [0041] -The updating software is configured from an update file and an update script, and the meta information includes an update file ID (102A), version information of the updating software (102B), link information to the storage area of the update file (102C), and link information of the update script (102D).
a package generation unit (e.g. 110A) that generates a distribution package including the update data acquired by an update data acquisition unit (See e.g. [0044] - The computer system 10 generates an update file for updating the target based on the updating software. The update file may be generated as a software package comprising a difference file described later. The package generation module 110 (FIG. 2) generates a software package) and stores the distribution package in a package storage unit (e.g. package database 114, see e.g. [0045] - The synthesizing module 110B refers to the management database 106, identifies the target vehicle from the update ID, obtains the ECU ID from the target vehicle model, adds the updated ECU ID to the difference software, and thereby generates a software package to be distributed to the update-target. The synthesizing module 110B records the software package in the package DB 114),
 the center device further comprising a package distribution unit (e.g. transmission module) that distributes the distribution package stored in the package storage unit after generation of the distribution package is completed (See e.g. [0053] - The computer system 10 selects the vehicle to which the software package should be applied based on the vehicle selection module 118; A package selection module 500 selects the software package based on the package DB 114; The transmission module 120 transmits the software package to the selected vehicle).

Although Mine teaches the device related information storage unit (see [0048]) and the vehicle information storage unit (See [0050] and [0051]), Mine does not specifically teach a specification data generation unit that generates specification data including device type of the target device, the attribute of the target device, and the update data related information of the target device, a distribution package including the update data and the specification data or wherein in cases where the target is a plurality of target devices, the specification data generation unit generates specification data for target devices as one file and the package generation unit generates one distribution package including the update data for the target devices and the file.

In an analogous art of updating software, however, Cardamore teaches a specification data generation unit (e.g. software update manager) that generates specification data (e.g. software update configuration) including device type of the target device, the attribute of the target device, and the update data related information of the target device (See e.g. [0021] - Each of the one or more devices 106 may communicate one or more device states (110A and 110B), or device state objects, associated with the respective one or more devices 106 to the service delivery platform 102; Each of the one or more device states 110 may include software version information, or version information, and/or hardware version information associated with each of the one or more devices 106. The device state may also include information, such as, device or component characteristics pertaining to any of resource capability, location information, usage information, error conditions, user configurations, and other similar characteristics. The hardware version information may include, for example, manufacture date, unique hardware identifiers, hardware version number and manufacturer. The unique hardware identifiers may include, for example, media access control (MAC) address and/or vehicle identification number (VIN). The one or more device states 110 may include other information such as, for example, current location, on/off status and error status. Each of the one or more device states 110 may additionally include one or more computing component states (112A and 112B). The one or more computing component states (112A and 112B) may be referenced as one or more computing component states 112. Each of the one or more computing component states 112 may include version information associated with the respective one or more computing components 108 similar to the version information described herein with regard to the devices 106), [0022] - The service delivery platform 102 may store a persistent copy of each of the one or more device states 110), [0024] - The software update manager 114 may receive the software update configuration 116 from the device update controller 104) and [0026] - The software update manager 114 may examine each of the relevant device states 110 as specified in the software update configuration 116 one by one (e.g. individually)), a distribution package (e.g. distributed software update) including the update data and the specification data (See e.g. [0023]) - The device update controller 104 may create and distribute a software update destined to be applied to one or more of the devices 106. The distributed software update may include a software update configuration 116 and software update files (120A and 120B) that may be communicated to the service delivery platform 102), wherein in cases where the target device is a plurality of target devices, the specification data generation unit generates specification data for target devices as one file (see e.g. [0023]- The distributed software update may include a software update configuration 116 and software update files (120A and 120B) that may be communicated to the service delivery platform 102; The software update configuration 116 may be used to determine which of the one or more software update files 120 may be applied to each of the one or more devices 106 and the one or more computing components 108), and a package generation unit (e.g. device update controller) generates one distribution package including the update data for the target devices and the file (See e.g. [0023] - The device update controller 104 may create and distribute a software update destined to be applied to one or more of the devices 106.).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine to incorporate/implement the limitations as taught by Cardamore in order to provide a more efficient method of distributing software updates while minimizing system resources.

Mine in view of Cardamore teaches the information indicating rewrite environment (see Mine: e.g. Fig 3B and associated text, e.g. [0041]), but does not specifically teach including information indicating a vehicle condition on which the data update is performed for the target device.

In an analogous art of updating software, however, Kim teaches information indicating a vehicle condition on which the data update is performed for the a device (e.g. update policy, see e.g. [0064] - The update policy may include various types of policies for an update condition of the software.
For example, update policy information may include policy information for obtaining the latest version of the software from the management server 40 and policy information for installing the obtained latest version of the software to the wireless terminal 10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method of updating software/firmware of a vehicle. 

Mine in view of Cardamore and Kim does not specifically teach in response to a request from the vehicle and update availability is notified to the vehicle, distribute the distribution package.

In an analogous art of updating software, however, Kiyama teaches in response to a request from a vehicle and update availability is notified to the vehicle, distribute the distribution package (e.g. update software, See Fig.4 and associated text, e.g. [0056] - The update case management unit 112 confirms the presence or absence of an update case for the vehicle 200 which is an inquiry source (step S612); When the presence or absence of an update case can be confirmed in step S612, the update case management unit 112 transmits a confirmation result to the vehicle 200 which is an inquiry source from the communication unit 140 (step S613), [0058] - in a case where it is determined that an update case is present (S603: Yes), the update software requesting unit 213 requests the telematics center 100 of update software for an ECU to be updated (step S604) and [0059] - When the request for update software is received in step S614, the update software distribution unit 113 of the telematics center 100 transmits update software of the update case which is a target and update information based on an ECU configuration of the vehicle 200 to the vehicle 200 which is a request source from the communication unit 140 (step S615).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore and Kim to incorporate/implement the limitations as taught by Kiyama in order to provide an easier and more efficient method of updating software of in-vehicle equipment.

As to claim 4, Mine also teaches wherein the information indicating the rewrite environment includes rewrite 15environment with respect to a vehicle and rewrite environment with respect to a target device (see e.g. Fig 3B and associated text, e.g. [0041] -The updating software is configured from an update file and an update script, and the meta information includes an update file ID (102A), version information of the updating software (102B), link information to the storage area of the update file (102C), and link information of the update script (102D).

As to claim 6, the limitations of claim 6 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.
	As to claim 7, the limitations of claim 7 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.
As to claim 8, Mine in view of Cardamore, Kim, and Kiyama teaches computer hardware and software implementing the specification data generation unit (See Cardamore: [0034]), the package generation unit, and the package distribution unit (See Mine: [0037]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore and Kim to incorporate/implement the limitations as taught by Kiyama in order to provide an easier and more efficient method of updating software of in-vehicle equipment.

As to claim 9, the limitations of claim 9 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.

As to claim 10,  Kim further teaches wherein the vehicle condition includes a vehicle status in which the vehicle is travelling (see e.g. [0072] - The state information of the external device 20 may further include information on an operating state of the external device 20. Information on an operating state of the external device 20 may include a variety of information relating to an operation of the external device 20 such as the driving, starting, forward, backward, or stopping of the external device 20 and [0074] - If the obtained state information of the external device 20 or the wireless terminal 10 satisfies a software installation condition, the wireless terminal 10 may install the obtained latest version of the software thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method of updating software/firmware of a vehicle. 

As to claim 11, Kim further teaches wherein the vehicle condition includes a vehicle status in which the vehicle is parked (see e.g. [0072] - The state information of the external device 20 may further include information on an operating state of the external device 20. Information on an operating state of the external device 20 may include a variety of information relating to an operation of the external device 20 such as the driving, starting, forward, backward, or stopping of the external device 20 and [0074] - If the obtained state information of the external device 20 or the wireless terminal 10 satisfies a software installation condition, the wireless terminal 10 may install the obtained latest version of the software thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method of updating software/firmware of a vehicle. 

As to claim 12, Kim further teaches wherein the vehicle condition includes a remaining battery charge that enables the target device to complete the program update (see e.g. [0073] - The state information of the wireless terminal 20, for example, may include an amount of battery charge remaining in the wireless terminal 10 and [0074] - If the obtained state information of the external device 20 or the wireless terminal 10 satisfies a software installation condition, the wireless terminal 10 may install the obtained latest version of the software thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore to incorporate/implement the limitations as taught by Kim in order to provide a more efficient method of updating software/firmware of a vehicle.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Cardamore, Kim, and Kiyama, as applied to claim 1 above, and further in view of Maeda et al. US Patent Application Publication 2018/0152341 A1, art already of record, see IDS filed 2/16/2021 item listed AD).

As to claim 2, Mine in view of Cardamore, Kim and Kiyama teaches the limitations of claim 1, but does not specifically teach wherein the vehicle related information includes information on grouping of 5electronic control units of the plurality of electronic control units according to type.
In an analogous art of updating software, however, Maeda teaches wherein vehicle related information includes information on grouping of 5electronic control units of the plurality of electronic control units according to type (See Fig.22 and associated text, e.g. [0184]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore, Kim and Kiyama to incorporate/implement the limitations as taught by Maeda in order to provide a more efficient method of updating software/firmware of a vehicle.

As to claim 3, Mine teaches wherein the package generation unit generates one distribution package for each group of the target devices (see Fig.7 and associated text, e.g. [0046]), but does not specifically teach wherein the specification data generation unit generate one specification data for each grouped-target-devices.
In an analogous art, however, Cardamore teaches wherein the specification data generation unit generate one specification data for each grouped-target-devices (see e.g. [0020 and [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine to incorporate/implement the limitations as taught by Cardamore in order to provide a more efficient method of distributing software updates while minimizing system resources.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mine in view of Cardamore, Kim, and Kiyama, as applied to claim 1 above, and further in view of Nekrestyanov et al. (US Patent Application Publication 2016/0378454 A1).

As to claim 5, Mine in view of Cardamore, Kim, and Kiyama teaches the limitations of claim 1, but does not specifically teach wherein in time order starting with information of the earliest target device in a preset 20rewrite order of target devices, the specification data generation unit generates the specification data in accordance with a predetermined data structure.
In an analogous art, however, Nekrestyanov teaches wherein in time order starting with information of the earliest target device in a preset 20rewrite order of target devices, generating specification data in accordance with a predetermined data structure (see Fig.3 and associated text, e.g. [0031].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore. Kim, and Kiyama to incorporate/implement the limitations as taught by Nekrestyanov in order to provide a more efficient method of providing software upgrades to devices.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US Patent Application Publication 2018/0095745 A1) in view of Cardamore (US Patent Application Publication  2015/0193223 A1), Kim et al. (US Patent Application Publication 2017/0060567 A1) and Kiyama et al. (US Patent Application Publication 2018/0074811 A1, art already of record, see IDS filed 2/16/2021 item listed AC), as applied to claim 1 above, and further in view of Ujiie et al (US Patent Application Publication  2017/0192770 A1).

As to claim 13, Mine in view of Cardamore, Kim and Kiyama does not specifically teach wherein each of the plurality of electronic control units includes a non-volatile memory and the vehicle condition includes a memory configuration of the non-volatile memory of the target device.
In an analogous art of updating software, however, Ujiie teaches wherein each of the plurality of electronic control units includes a non-volatile memory (See Fig.1 and associated text, e.g. [0056] - An ECU is a device that includes components such as a processor (microprocessor), digital circuits such as memory, analog circuits, and communication circuits. The memory is memory such as ROM and RAM, and is able to store a control program (a computer program as software) executed by the processor and the vehicle condition includes a memory configuration of the non-volatile memory of the target device (see e.g. [0205] - The above embodiments illustrate that the gateway 300 or 1300 determines, based on the list of ECU information stored by the ECU information storing unit 372, whether to perform control causing an ECU other than the ECU to update or the gateway itself to execute a process for the ECU whose firmware is to be updated, or cause the ECU to update to execute the process; This determination of whether or not execution by proxy is necessary (the determination of whether or not the ECU to update satisfies a certain condition) may be made based on information indicating the processing capabilities of each ECU (for example, whether or not each ECU includes a function of executing a certain process); The FW update processing unit 370 (control unit) of the gateway 300 or 1300 may determine that the certain condition is satisfied if the ECU on which to apply the updated firmware (in other words, the ECU to update) includes a function of executing a certain process, and determine that the certain condition is not satisfied if the ECU to update does not include the function of executing the certain process. The information indicating the processing capabilities of an ECU may be information indicating the presence or absence of the signature verification function and/or the FW cache function, as well as information about features such as the memory capacity and processing power of the ECU.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mine in view of Cardamore, Kim and Kiyama to incorporate/implement the limitations as taught by Ujiie in order to provide a more efficient method of updating software/firmware of a vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        



/S. SOUGH/SPE, AU 2192/2194